Citation Nr: 0843431	
Decision Date: 12/17/08    Archive Date: 12/23/08

DOCKET NO.  05-40 172	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for nephropathy.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. Holtz, Associate Counsel




INTRODUCTION

The veteran had active duty service with the United States 
Army from December 1965 to September 1967, to include a tour 
of duty in Vietnam.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2005 Rating Decision by the 
Pittsburgh, Pennsylvania, Regional Office (RO) of the 
Department of Veterans Affairs (VA) that, in pertinent part, 
denied service connection for essential hypertension and 
nephropathy, and granted service connection for peripheral 
neuropathy for both the right and left lower extremities.

The Board notes that the veteran's VA Form 9 Appeal (Form 9) 
served to perfect his appeal for service connection for 
nephropathy and hypertension.  In addition, by this document, 
the veteran also appears to discuss neurological issues 
concerning his feet.  The Board is unclear as to whether or 
not the veteran intended this document to also serve as a 
timely notice of disagreement as to the initial evaluations 
of 0 percent for neuropathy of the right and left lower 
extremities.  The matter should be referred back to the RO 
for appropriate action to ascertain whether or not the 
veteran wishes to pursue an appeal with regard to the 
evaluation of his peripheral neuropathy. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In the May 2005 rating decision, the RO inferred and denied a 
claim for nephropathy based on a finding in an April 2005 
diabetes mellitus examination of "[n]o diabetic nephropathy 
evidence."  The veteran subsequently perfected an appeal of 
the denial, but failed to submit any relevant evidence on the 
issue.  Initially, the Board notes that the veteran was never 
provided proper notice as to what must be shown to support 
his claim.  The Veterans Claims Assistance Act of 2000 (VCAA) 
requires VA to fully inform the veteran of what information 
is necessary to prove his claim, and must be complied with in 
this case.  

Also, the veteran has not had a nephropathy examination.  The 
RO must arrange a special examination by a nephrologist in 
which the nephrologist is asked to opine as to whether the 
veteran has nephropathy, and if so, whether such nephropathy 
is at least as likely as not caused by his diabetes mellitus.

The hypertension issue must also be remanded.  A VCAA 
notification letter was provided following the veteran's 
initial claim, but the notice failed to address the 
hypertension claim.  Instead, the notice only addressed his 
claim for hearing loss.  Proper notice must be provided on 
this issue.  

In April 2005, the veteran was provided a hypertension 
examination at the Butler, Pennsylvania VA Medical Center.  
The examiner made an initial finding that his "diabetes is 
not related to his hypertension or vice versa."  In an 
addendum, the examiner curiously added that "[i]n this 
veteran[']s case his [hypertension diagnosis] was made 1 year 
after being diagnosed with diabetes.  In this case it can be 
assumed (at least as likely as not) that his hypertension had 
some relationship to his diabetic condition."  The medical 
opinion in the initial examination appears to be in direct 
conflict with the opinion in the addendum, and a new 
examination must be provided to obtain a clear opinion 
resolving such.  This examination should occur after or in 
conjunction with the nephropathy exam.

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be provided with 
the notice required under 38 U.S.C.A. 
§ 5103, 38 C.F.R. § 3.159, and decisions 
by the United States Court of Appeals for 
Veterans Claims (Court) (including 
Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006) (regarding VA policies and 
procedures with regard to assignment of 
effective dates and evaluations)) as to 
his nephropathy and hypertension claims, 
including what is required to show 
secondary service connection.

2.  The RO should schedule the veteran for 
a VA special examination with a 
nephrologist.  The claims file, as well as 
the veteran's medical chart, must be 
reviewed in conjunction with the 
examination.  The doctor should examine 
the veteran and render an opinion as to 
whether the veteran has nephropathy, and 
if so, whether the nephropathy is at least 
as likely as not caused or aggravated by 
service, his diabetes mellitus, or another 
service-connected disability.  A full and 
complete rationale for all opinions 
expressed is required.

3.  The RO should also schedule a VA 
examination for the veteran's 
hypertension.  This examination may be 
done in conjunction with the nephropathy 
examination, but may not be done prior to 
that examination.  The claims file, as 
well as the veteran's medical chart, must 
be reviewed in conjunction with the 
examination.  The doctor should examine 
the veteran and render an opinion as to 
whether the veteran's currently diagnosed 
hypertension is at least as likely as not 
caused or aggravated by service, his 
diabetes mellitus, another service-
connected disability, or, if nephropathy 
has been diagnosed, his nephropathy.  A 
full and complete rationale for all 
opinions expressed is required.

4.  The RO should review the claims file to 
ensure that all the foregoing requested 
development is completed, and arrange for 
any additional development indicated.  The 
RO should then readjudicate the claim on 
appeal.  If any benefit sought remains 
denied, the RO should issue an appropriate 
SSOC and provide the veteran and his 
representative the requisite time period to 
respond.  The case should then be returned 
to the Board for further appellate review, 
if otherwise in order.  No action is 
required of the appellant unless he is 
notified.  

The purposes of this remand are to ensure notice is complete, 
and to assist the veteran with the development of his 
claims.  The appellant has the right to submit additional 
evidence and argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).
	
No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his claim 
is both critical and appreciated.  The veteran is advised 
that at least in part the purpose of the examination 
requested in this remand is to obtain information or evidence 
(or both) which may be dispositive of the appeal.  Therefore, 
the veteran is hereby placed on notice that, pursuant to 38 
C.F.R. 
§ 3.655, his claim may be denied in the event he fails to 
cooperate by attending the requested VA examination.

	(CONTINUED ON NEXT PAGE)




These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2007).


_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

